Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I, species C (maleic acid-acrylic acid copolymer) in the reply filed on 9/30/2021 is acknowledged.  The traversal is not found persuasive because the scope of invention I is much broader than invention II and would thus entail a different search strategy manifesting as a serious search burden.
The requirement is still deemed proper and is therefore made final.
Applicant identifies claims 1, 3, 6-8, and 12 as fitting the elected species. The elected species maleic acid-acrylic acid copolymer fits formula L2 of claim 1. However, claim 7 reads on formula L1 and thus does not fit the elected species. Furthermore, claims 2 and 4 fits the elected species.
Thus claims 5, 7, 9-11, and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement. 
It is noted that should it be later discovered that other claims fit the elected species of the maleic acid-acrylic acid copolymer, the cited prior art would also read on those claims.

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8 (and any other claims with the elected maleic acid-acrylic acid copolymer) are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative are rejected under 35 U.S.C. § 103(a) as being unpatentable over Weidman et al., U.S. Patent App. Pub. No. 2006/0251800 A1 [hereinafter Weidman].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A composition, comprising: 
(a) metal ions consisting essentially of cobalt ions (cobalt metal, which would be deposited from ions; Weidman [0043], [0049], figs. 2A-4), and 
(b) a leveling agent, wherein the leveling agent is a compound of formula L1: [B]n[A]p (L 1); the leveling agent is a compound of formula L2:  (L2); the leveling agent is a compound 1 is selected from the group consisting of X1 CO 0 R"1, Xi SO2 0 R", Xi PO(OR"1)2, and X1 SO 0 R"1; R2, R3, R4 are independently selected from the group consisting of R1 and (i) H, (ii) aryl, (iii) Ci to Cio alkyl (iv) arylalkyl, (v) alkylaryl, and (vi) (O-C2H3R12)m OH, wherein if one of R2, R3 or R4 is R1, remaining R2, R3 or R4 are different from R1, O is a C6 to C14 carbocyclic or a C3 to Cio nitrogen or oxygen containing heterocyclic aryl group, which is optionally unsubstituted or substituted by up to three CI to Cu alkyl groups or up to two OH, NH2 or NO2 groups, R31 is selected from the group consisting of R1, H, OR32 and R32 R32 is selected from the group consisting of (i) H and (ii) C1 to C6 alkyl, X1 is a divalent group selected from the group consisting of (i) a chemical bond (ii) aryl, (iii) CI to C12 alkandiyl, which is optionally interrupted by O atoms, (iv) arylalkyl group -X"- X1-, (v) alkylaryl group X12 X1 , and (vi) (O C2H3R2)mO-, X2 is (i) a chemical bond or (ii) methanediyl, R" is selected from the group consisting of H and CI to C4 alkyl, R12 is selected from the group consisting of H and CI to C4 alkyl, X2 is a divalent aryl group, X"1 is a divalent Ci to Cis alkandiyl group, A is a co-monomer selected from vinyl alcohol, which is optionally (poly)ethyoxylated, and acrylamide, B is a unit of formula LIa: n is an integer from 2 to 10,000, m is an integer from 2 to 50, o is an integer from 2 to 1000, and p is 0 or an integer from 1 to 10,000 (copolymer of acrylic acid-maleic acid; Weidman [0065], figs. 2A-4), 
wherein the composition is essentially free of any dispersed particles (no mention of particles).  
It is noted that acrylic acid fits formula L2 with R1=X1-CO-O-R11, R11=H, R2=H, R3=H, R4=H.
Maleic acid fits formula L2 with R1=X1-CO-O-R11, R11=H, R3=R1, R2=H, R4=H.

Claim 2. The composition according to claim 1, wherein R2, R3 and R4 are selected from the group consisting of H, methyl, ethyl, and propyl (rejected for similar reasons stated in the claim 1 rejection).  

Claim 3. The composition according to claim 1, wherein R2 and either R3 or R4 are selected from the group consisting of H, methyl, ethyl, and propyl, and remaining R3 or R4 is R (rejected for similar reasons stated in the claim 1 rejection).  

Claim 4. The composition according to claim 1, wherein R3 and R4 are selected from the group consisting of H, methyl, ethyl, and propyl, and R2 is R1 (rejected for similar reasons stated in the claim 1 rejection).  

Claim 6. The composition according to claim 1, wherein R11 is H (rejected for similar reasons stated in the claim 1 rejection).  

Claim 8. The composition according to claim 1, wherein the leveling agent is selected from the group consisting of polyacrylic acid, itaconic acid, a maleic acid acrylic acid copolymer, an itaconic acid acrylic acid copolymer, polyphosphonic acid, and polysulfonic acid (rejected for similar reasons stated in the claim 1 rejection).  

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Weidman as applied to claim 1 above, and further in view of Hobbs et al., U.S. Patent App. Pub. No. 2015/0071980 A1 [hereinafter Hobbs] and Honma et al., U.S. Patent No. 6,193,789 B1 [hereinafter Honma].
Claim 12. Weidman is silent on the composition according to claim 1, wherein the composition further comprises a suppressing agent selected from the group consisting of a hydroxy alkyne or an amino alkyne.  
Hobbs teaches the deposition of cobalt (or copper) using a surfactant (i.e. suppressing agent) such as 2,3,7,9-tetramethyl-5-decyne-4,7-diol ethoxylate. Hobbs [0019], [0031]. 
Honma teaches that a surfactant is beneficial for stability and plating bath life. Honma col. 4 l. 65 – col. 5 l. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s composition with Hobbs’s 2,3,7,9-tetramethyl-5-decyne-4,7-dione ethoxylate for improved stability and/or plating bath life. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HO-SUNG CHUNG/Examiner, Art Unit 1794